JANVIER, Judge ad hoc,
concurring.
I concur in the' opinion rendered in this matter solely because the question which to my mind is the all important one, seems to have been settled in the case of Lorenzo Clementine vs. Hugh Ritchie, 1 La. App. 296, 99 So. 213.
If this question were being presented to me now as a novel one, I would not be willing to acquiesce in the doctrine that an owner or principal of a business cannot contract with another 'for the taking over by that other of an independent portion of the main work being done without becoming liable under the compensation law to the employes of that other. I do not believe that any such intention can be found in Section 6, nor any other portion of the act. Section 6 provides in part:
“Where any person (in this section referred to as principal) undertakes to execute any work, which is a part of his trade, business or occupation * *
It seems to me that the words “undertakes to execute any work” mean “contracts" to execute any work.
If it does mean “contracts” to execute any work, it cannot be said to refer to the owner or principal because in such a case he has not contracted to execute, but in fact has contracted to avoid executing. It also seems to me that the sole purpose of this section was to make the main or principal contractor responsible to the employees of his sub-contractors.
If I could distinguish the case of Clementine vs. Ritchie, I would dissent now. While I do not agree with the reasoning of that decision, I do believe firmly in the doctrine of “stare decisis,” and for this reason I concur.